Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered November 12, 1992, convicting defendant, after a jury trial, of attempted rape in the first degree, sexual abuse in the first degree and attempted robbery in the second degree, and sentencing him to concurrent terms of l1/2 to 41/2 years, 1 to 3 years and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s claim that the trial court unfairly disparaged defense counsel in the presence of the jury was not preserved by timely objection (People v Yut Wai Tom, 53 NY2d 44, 56), and we decline to review it in the interest of justice. In any event, were we to review the claim, we would find that the trial court’s criticism of defense counsel did not reflect bias against defendant, but was rather an appropriate reaction to the improper conduct of counsel (People v Valente, 161 AD2d 821, 822, lv denied 76 NY2d 867). Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Andrias, JJ.